                             11 span Health                                                                                   Page 003
12/02/19              CaseUe1:18-cr-00315-JEJ
                14!52!lfj                      ->
                                              Document 58 71723771
                                                          Filed 12/03/19   PageHealth
                                                                   0S UellSpan  1 of 2                                 "U *




            ♦


                                                                                               Oatpatfent Services
                                                                                          1101 Edgar Street, Suite 3
                                 WellSpan                                                           York, PA 17402
                                                                                           Telephone 717-851-1500
                                 Philfaaven                                                      Fax 717-851-1515
                                  SeTiavk>rsJ Heetth




                     February 15,2019
                     John F, Yaninek, Esquire
                     Thomas. Thomas & Hafer LLP
                     305 North Front Street
                     Sixth Floor
                     Harrisburg, PA 17101
                     Tel: 717-441-3952 Fax; 717-237-7105

                     Re: Rosa. Jorge L. DOB; 12/11/1984
                     The above-named individual was seen by me on 12/13/2018 for a mental health evaluation.
                     Psychological treatment was recommended at the time. Jorge L. Rosa has been engaged in
                     treatment and working towards his therapeutic goals. He has a pending psychiatric evaluation on
                     05/06/2019 with Dr. A. Kidwai.
                      Regards,


                                     *                                               V
                                                                                (W
                      Yavier Ortiz-Rivera, Psy D.                                        KathieeH-Tansen, PsyD.

                      Psychology Resident                                       PsychologistClinical Supervisor

                      Wellspan Philhaven Behavioral Health                Wellspan Philhaven Behavioral Health




       ■;




   https ://lexws-prd.wellspan. org/perceptive/                                                                        12/2/2019
12/02/19      14144:34                     ->
       * i-        CaseUellspan  Health
                        1:18-cr-00315-JEJ Document 58 717237710S UellSpan
                                                      Filed 12/03/19  PageHealth
                                                                           2 of 2                                      "U *
                                                                                                                              Page 002




                                                                                               Outpatient Services
                                                                                          1101 Edgar Street, Suite A
                             WellSpan                                                               York, PA 17402
                                                                                           Telephone 717-851-1500
                             Philhaven                                                           Pax 717-851-1515
                              Behavioral Health




                  December 2,2019
                  John F. Yaninek, Esq.
                  Thomas. Thomas & Hafer LLP
                  305 N. Front St.
                  Sixth Floor
                  Harrisburg, PA 37101
                  Te!:7l7-441-3952 Fax: 717-237-7105


                  Re: Rosa, Jorge L. DOB: 12/11/1984
                  The above-named individual was seen by me on 12/13/18 fora mental health intake evaluation.
                  At that moment he was recommended to bi-weekly individual therapy. He attended sessions
                  scheduled on 01/15/19 and 02/12/19. He did not show up to his last appointment scheduled on
                  03/05/2019. On 05/21/2019 our office sent a letter to him indicating that due to regulations,
                  clients should see their provider at least once every 120 days. At that moment client did not have
                  any future appointments scheduled and did not schedule any future appointments. For this
                  reason, client was discharged on 06/18/2019. Client is welcomed to restart his episode of
                  treatment at our facility at any time. Should he opt for this, he should contact our office at 717-
                  851-1500 to schedule a new intake appointment.


                  Regards,

                       y       r.€   -y^■25
                  Yavier Ortiz-Rivera, Psy.D.
                  Allied Mental Health Professional
                  Wellspan Philhaven Behavioral Health




   https :/Aexws-prd.wellspan. org/perceptive/                                                                         12/2/2019
